Citation Nr: 1227455	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for epicondylitis of the left elbow.  

2.  Entitlement to a disability evaluation in excess of 10 percent for hallux valgus of the left foot.  

3.  Entitlement to a disability evaluation in excess of 10 percent for hallux valgus of the right foot.  

4.  Entitlement to a disability evaluation in excess of 20 percent for lumbosacral strain.  

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disorder and, if so, whether service connection is warranted.  

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder.  

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1999 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO in April 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  At such time, the Veteran submitted additional evidence consisting of an MRI report with a waiver of agency of original jurisdiction consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such evidence.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran explicitly raised this claim during her April 2012 hearing.  In this regard, the Board is cognizant that she is in receipt of a 100 percent schedular evaluation for posttraumatic stress disorder, effective January 29, 2010.  However, the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008). This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114(s).  See Bradley at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.   For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at  293.  

Therefore, as the Veteran has alleged that she has been rendered unemployable as a result of her service-connected disabilities, the issue of TDIU has been included on the title page of this decision.

The issue of entitlement to service connection for a left shoulder disorder, entitlement to increased disability evaluations for a left elbow disability, hallux valgus of the left foot, hallux valgus of the right foot, and a lumbar spine disability, and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On April 10, 2012, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew her claim of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder.

2.  In an unappealed decision issued in December 2003, the RO denied the Veteran's claim of entitlement to service connection for bilateral shoulder pain. 

3.  Evidence added to the record since the final December 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim as to whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The December 2003 rating decision denying the Veteran's claim of entitlement to service connection for bilateral shoulder pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim that was withdrawn by the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations  as such is dismissed herein.  Likewise, as the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left shoulder disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).   The Veteran perfected an appeal from an April 2006 rating decision that declined to reopen a previously denied claim of entitlement to service connection for a right shoulder disorder for failure to submit new and material evidence.  However, on April 10, 2012, VA received written notice from the Veteran of her intent to withdraw the appeal for this issue.  As the Veteran has withdrawn this issue, there remains no allegation of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  

New and Material Evidence Claim

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran was previously denied entitlement to service connection for a bilateral shoulder disorder in a December 2003 rating decision.  A timely notice of disagreement was not received, and the December 2003 denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a left shoulder disorder was received prior to the expiration of the appeal period stemming from the December 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In December 2005, the Veteran filed a notice of disagreement for the December 2003 denial of her left shoulder disorder.  As such notice of disagreement was untimely, this was treated as a claim to reopen.  This claim was denied in an April 2006 rating decision for failure to submit new and material evidence.  A timely notice of disagreement was received in June 2006, but the denial was continued in a February 2008 statement of the case.  The Veteran appealed this denial to the Board in March 2008.  

The Veteran's claim was previously denied in December 2003 for lack of a current diagnosis.  As such, for the evidence to be material in this case, it must relate to this unestablished fact.  The Board finds that new and material evidence sufficient to reopen this claim has been received.  Specifically, a February 2006 occupational therapy note indicates a diagnosis of rotator cuff tendinitis of the left shoulder.  This is directly related to the reason for why her claim was previously denied.  

The Veteran was also afforded a VA examination of the left shoulder in July 2008.  She described a constant ache in her left shoulder with flare-ups three to four times per week.  The Veteran reported extreme pain at the limits of all of her motions on the left shoulder.  Testing revealed external rotation to 72 degrees, internal rotation to 25 degrees, abduction to 80 degrees, adduction to 26 degrees and forward flexion to 90 degrees.  The Veteran reported too much pain to perform repetitive motion.  X-rays revealed no abnormalities of bone, joint or soft tissue.  The examiner diagnosed the Veteran with a painful left shoulder and opined that it was less likely than not that the Veteran's present left shoulder condition was related to the left shoulder condition treated while on active duty.  The examiner explained that there was inadequate documentation to create such a nexus.  While this evidence is not favorable to the Veteran's claim, it does provide a more complete picture of the Veteran's present disability.  

The record also contains private treatment records pertaining to the left shoulder.  A January 2010 record from a private physician with the initials T.Q.C. diagnosed the Veteran with impingement syndrome of the left shoulder.  Three days later, a left shoulder arthroscopy was performed with rotator cuff repair.  The record contains a recent MRI of the left shoulder as well, taken in March 2012.  According to the MRI report, the Veteran had moderate AC hypertrophy of the left shoulder.  There was also evidence of a previous surgery with metallic defects, a partially torn superior labrum and biceps tendinitis.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a current diagnosis of a left shoulder disorder.  Additionally, such addresses the etiology of such disorder.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a left shoulder disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a left shoulder disorder is reopened.


ORDER

The issue of entitlement to service connection for a right shoulder disorder is dismissed.  

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a left shoulder disorder is reopened.  


REMAND

During her April 2012 hearing, the Veteran testified that she was in receipt of Social Security benefits as a result of her left elbow, back, and feet disorders.  Remand is necessary in order to determine whether there are any outstanding records from the Social Security Administration (SSA).  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, must be obtained before appellate review proceeds on her increased disability rating claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

In addition, the most recent VA outpatient treatment record in the claims file is dated January 2010.  The Veteran testified in April 2012 that she continued to receive treatment from the VA Medical Center (VAMC) in Montgomery, Alabama.  As such, VAMC records prepared since January 2010 should be obtained and incorporated into the evidence of record.  

Regarding the Veteran's claim of entitlement to service connection for a left shoulder disorder, the Board finds that she should be scheduled for a VA examination regarding the etiology of this condition.  The Board recognizes that the Veteran was previously examined, and that it was determined that she did not suffer from a left shoulder disability that manifested during, or as a result of, active military service.  However, at the time of this examination, there was no evidence of a present disability.  The record now demonstrates that the Veteran suffers from a diagnosed left shoulder disorder.  

In addition, the July 2008 VA examiner based the opinion that there was no etiological nexus purely on the lack of adequate documentation to create such a nexus.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Therefore, an examination should be scheduled that provides an opinion regarding etiology that takes into consideration the Veteran's lay statements regarding chronicity of symptomatology.  

The Board further finds that an opinion regarding whether the Veteran's service-connected disabilities render her unemployable should be obtained.  In this regard, the examiner should offer an opinion as to whether the service-connected disabilities of PTSD, lumbosacral strain, epicondylitis of the left elbow, right hallux valgus, and left hallux valgus, either singularly or jointly, rendered her unemployable prior to January 29, 2010.  He or she should also offer an opinion as to whether the service-connected disabilities of lumbosacral strain, epicondylitis of the left elbow, right hallux valgus, and left hallux valgus, either singularly or jointly, rendered her unemployable as of January 29, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC) should obtain treatment records from the VAMC in Montgomery, Alabama, prepared since January 2010.  All records that are obtained must be incorporated into the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If there are no records, this should be documented in the claims file.  

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If there are no records, this should be documented in the claims file.  

3.  After obtaining all outstanding treatment records, the Veteran should also be scheduled for a VA examination before an appropriate specialist regarding the etiology of her claimed left shoulder disability.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the scheduled examination.  The examiner is asked to perform all indicated tests and studies and indicate whether the Veteran suffers from a current left shoulder disability.  If so, the examiner is asked to opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, military service.  A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding her symptomatology and history when providing this opinion.  

4.  After obtaining all outstanding treatment records, the claims file should be referred to an appropriate medical professional to offer an opinion regarding whether the Veteran's service-connected disabilities, either singularly or jointly, render her unemployable.  The Veteran's claims file and a copy of this remand must be made available for review.  The need for an additional examination of the Veteran is left to the discretion of the medical professional selected to write the opinion.

Following a review of the claims file, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities of PTSD, lumbosacral strain, epicondylitis of the left elbow, right hallux valgus, and left hallux valgus, either singularly or jointly, rendered her unable to secure or follow a substantially gainful occupation prior to January 29, 2010, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  

The examiner should also offer an opinion as to whether the service-connected disabilities of lumbosacral strain, epicondylitis of the left elbow, right hallux valgus, and left hallux valgus, either singularly or jointly, rendered her unable to secure or follow a substantially gainful occupation as of January 29, 2010, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  

In offering opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the Veteran's claim for service connection for a left shoulder disorder is granted, conduct any follow up development necessary, including obtaining any needed opinions, relevant to her TDIU claim.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


